Zimmerman, J.,
dissenting. The writer dissents for the reason that, in his opinion, the new Fair Trade Act (Section 1333.05 et seq., Revised Code) possesses the same vulnerability as did the old act since, in effect, it attempts arbitrarily to bind nonsigners of price-fixing contracts by artificial and unauthorized legislative fiat and undertakes to control the price at which trademarked merchandise may be sold by the purchasers thereof, who bear no relationship whatsoever to the producers of such merchandise.
*498In my view, the reasons for holding a part of the old act ■unconstitutional, as expressed in the case of Union Carbide & Carbon Corp. v. Bargain Fair, Inc., 167 Ohio St., 182, 147 N. E. (2d), 481, are still valid in relation to the new act.
Matthias, O’Neill and Gibson, JJ., concur, in the foregoing dissenting opinion.